                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 ANTHONY A. NASH, et al.,                         )
                                                  )
                        Plaintiffs,               )
                                                  )
                v.                                )   C.A. No. 18-677 (MN)
                                                  )
 KOLAWOLE AKINBAYO, et al.,                       )
                                                  )
                        Defendants.               )

                                      MEMORANDUM ORDER

       At Wilmington this 18th day of October 2019;

       1.      On September 13, 2019, the Court entered an Order ordering, inter alia, Plaintiff

Reggie Folks (“Folks”) to show cause, on or before October 11, 2019, why he should not be

dismissed as a plaintiff for failure to prosecute, pursuant to Rule 41.1 of the Local Rules of Civil

Practice and Procedure of the United States District Court for the District of Delaware. (See D.I.

86 ¶ 6). Folks did not respond to the show cause order.

       2.      Pursuant to Fed. R. Civ. P. 41(b), a court may dismiss an action “[f]or failure of the

plaintiff to prosecute or to comply with [the Federal Rules] or any order of court . . . .” Although

dismissal is an extreme sanction that should only be used in limited circumstances, dismissal is

appropriate if a party fails to prosecute the action. Harris v. City of Philadelphia, 47 F.3d 1311,

1330 (3d Cir. 1995).

       3.      The following six factors determine whether dismissal is warranted: (1) The extent

of the party’s personal responsibility; (2) the prejudice to the adversary caused by the failure to

meet scheduling orders and respond to discovery; (3) a history of dilatoriness; (4) whether the

conduct of the party was willful or in bad faith; (5) the effectiveness of sanctions other than

dismissal, which entails an analysis of other sanctions; and (6) the meritoriousness of the claim or
defense. Poulis v. State Farm Fire and Cas. Co., 747 F.2d 863, 868 (3d Cir. 1984); see also

Hildebrand v. Allegheny Cty., 923 F.3d 128 (3d Cir. 2019). The Court must balance the factors

and need not find that all of them weigh against Folks to dismiss him as a plaintiff. Emerson v.

Thiel Coll., 296 F.3d 184, 190 (3d Cir. 2002).

       4.      Several factors warrant the sanction of dismissal including Folks’ failure to:

(1) take any action in this matter since June 28, 2018; (2) file responses to Defendants’ motions to

dismiss (D.I. 54, 57); (3) notify the Court of his transfer to the James T. Vaughn Correctional

Center and of his new address; and (4) prosecute the case.

       THEREFORE, IT IS HEREBY ORDERED that:

       Plaintiff Reggie Folks is DISMISSED as a Plaintiff without prejudice for his failure to

prosecute this case.



                                                     The Honorable Maryellen Noreika
                                                     United States District Judge




                                                 2
